766 F.2d 1536
Bankr. L. Rep.  P 70,754In re The TIZ CORPORATION, d/b/a the Spotted Stag, Debtor.DIVISION OF ALCOHOLIC BEVERAGES AND TOBACCO, Plaintiff-Appellant,v.TIZ CORPORATION, d/b/a the Spotted Stag, Defendant-Appellee.
No. 84-3579

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
July 29, 1985.
Thomas L. Barnhart, Dept. of Business Regulation, Tallahassee, Fla., for plaintiff-appellant.
Patti W. Massari, Tampa, Fla., Thomas C. Little, Clearwater, Fla., for defendant-appellee.
Appeal from the United States District Court for the Middle District of Florida, William J. Castagna, Judge.
Before GODBOLD, Chief Judge, KRAVITCH and HATCHETT, Circuit Judges.
PER CURIAM:


1
The appeal of the bankruptcy court's order authorizing the sale of a liquor license is moot because no stay was ever granted.   See e.g., In re Sewanee Land, Coal and Cattle, Inc., 735 F.2d 1294 (11th Cir.1984);  American Grain Association v. Lee-Vac, Ltd, 630 F.2d 245 (5th Cir.1980).  We find nothing in the plain language of the subsection, or of the legislative history, or the caselaw, that creates an exception for appeals based upon alleged violations of state law.


2
The appeal is DISMISSED.